Title: From Thomas Jefferson to Francis Eppes, 9 April 1822
From: Jefferson, Thomas
To: Eppes, Francis


Dear Francis:
Monticello
Apr. 9. 22.
your letter of Mar. 22. did not reach me till a few days ago. that of Feb 6. had been recieved in that month. being chiefly a statement of facts, it didnot seem to require an answer, and my burthen of letterwriting is so excessive as to restrain me to answers absolutely necessary. I think, with you, that you had now better turn in to the study of the law, as no one can read a whole day closely on any one subject to advantage, you will have time enough in the other portions of the day to go on with those essential studies which you have not as yet compleated. if you read Law from breakfast 4. or 5. hours, enough will remain before dinner for exercise. the morning may be given to natural philosophy and Astronomy, the afternoon to Rhetoric & Belles lettres, and the night to history and ethics. the first object will be to procure the necessary law books for reading. they will come 25 percent cheaper from England than bought here; and some indeed can only be had there. I will subjoin a catalogue of what should be obtained as soon as practicable and their cost there. about as much the next year will be a sufficient library for reference in practice. the course of reading I should advise would be Coke Littleton and his other Institutes, Bacon’s abridgment, Blackston’s commentaries, Woodeson’s lectures and Reeves, in common Law, and in Chancery the Abridgment of cases in equity, Bridgman’s digested Index, and Fonblanque, interspersing some select cases from the Reporters both in law and equity. the course will employ 2. years to be superficial, and 3. to be profound. this may be done at Mill-brook or Monticello as well as in a lawyer’s office. you know of course that you are as much at home at Monticello as at Millbrook, so that you can chuse freely, or divide your time between them to your own wish. you would have perhaps less interruption by company at Millbrook, but access here to books which may not be there. I have fortunately just recieved from England Thomas’s Coke Littleton, a most valuable work. he has arranged Coke’s  matter in the method of Blackstone, adding the notes of Lords Hale & Nottingham, & Hairgraves, adding also his own which are excellent. it is now, beyond question the first elementary book to be read as agreeable as Blackstone, and more profound. this will employ you fully till the other books can be recieved from England.  they will cost there about 200.D. to which is to be added duties about 80.D. freight and charges if I can be useful in procuring them I shall be so with pleasure. the sum I have to pay your father is about sufficient to accomplish it, and shall be so app if it is his pleasure. I shall be in Bedford during the last week of this month and the first of the next. you will of course visit us there or here, when we can make more particular arrangements. I have here the two best works on Nat. philos. and Astronomy, Haüy and Biot, which I have imported for you from Paris, knowing they were not to be had here. present me affectionately to mr and mrs Eppes, and be assured of my warmest attachments to yourself.Th: JeffersonBracton EnglishBrooke’s abridgment. 4to edn.Thomas’s Coke Littleton 3. v. 8 voCoke’s 2d 3d and 4th institutes. 3. v. 8voBacon’s abridgment by Gwyllim. 7. v. 8vo  the last edition.Comyns’s Digest by  Manning, a new edition Blackstone’s Commentaries by Christian. 15th edn 4. v. 8voWoodeson’s lectures. 3. v. 8voReeves’s history of the English law. 4. v. 8voJacob’s Law dictionary by Ruffhead. fol.Abridgment of Cases in EquityBridgman’s digested Index of cases in Chancery. 3. v. 8voFonblanque’s treatise of equity. 5th edition. 1819. 2. v. 8vo